Citation Nr: 0514402	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a head 
and face injury to include the eyes. 

2.  Entitlement to service connection for residuals of chest 
and rib injuries.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for residuals of a left 
ankle injury.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant was a member of the South Carolina Army 
National Guard and he was on active duty for training from 
October 1980 to February 1981.  Thereafter the appellant had 
periodic active duty for training and he retired from the 
National Guard in 2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In November 2004, the appellant testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

This case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND 

According to the South Carolina Army National Guard, the 
appellant had active duty for training (ACDUTRA) for the 
following periods:  October 1980 to February 1981; May 23, 
1981, to June 6, 1981; May 1, 1982, to May 15, 1982; August 
13, 1983, to August 27, 1983; July 21, 1984, to August 4, 
1984; May 25, 1985, to June 8, 1985; March 15, 1986, to March 
29, 1986; April 25, 1987, to May 9, 1987; March 19, 1988, to 
April 2, 1988; May 20, 1989, to June 3, 1989; March 31, 1990, 
to April 14, 1990; April 20, 1991, to May 4, 1991; June 20, 
1992, to July 4, 1992; June 18, 1994, to July 2, 1994; April 
22, 1995, to May 6, 1995; April 12, 1997, to April 26, 1997; 
August 8, 1998, to August 22, 1998; and, July 31, 1999 to 
August 14, 1999. 

Except for a rib injury documented in January 1981, none of 
the other injuries were documented during the periods of 
ACDUTRA as reported by the South Carolina Army National 
Guard.  Service connection may also be established for an 
injury, resulting in disability, suffered during inactive 
duty training (IADT).

There is no documentation of the IADT dates for the health 
record entries, dated July 12, 1992, and February 7, 1993, 
for the left knee; July 8 and 9, 1993, for the left ribs; May 
18, 1997, for the left ankle; and April 9, 1999, for head, 
face, and eyes. 

The record also shows that the appellant is receiving social 
security disability benefits and that the claimed injuries 
were a factor. 

In light of the above, under the duty to assist, 38 C.F.R. 
§ 3.159, further evidentiary development is needed and the 
case is REMANDED for the following action:

1.  Obtain the IADT dates in July 1992, 
February 1993, July 1993, May 1997, and 
April 1999, in order to determine whether 
the health record entries coincide with 
the IADT dates. 

2.  Obtain the records of the Social 
Security Administration, pertaining to 
the award of disability benefits. 

3.  If the IADT dates coincide with the 
dates of a left knee injury, rib injury, 
left ankle injury, or injury of the head, 
face, and eyes, and if there is 
additional medical evidence that pertains 
to the claimed injuries, schedule the 
appellant for a VA examination to 
determine if there are any disabling 
residuals and, if so, obtain an opinion 
as to whether it is as least as likely as 
not that any current disability is 
related an injury during ACDUTRA or IADT.  
The claims folder should be made 
available to the examiner for review.  In 
formulating an opinion, the examiner is 
asked to consider the following:

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4. After the above development, 
adjudicate the claims. If any benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

